DETAILED ACTION
This action is a response to an amendment filed 3/9/21 in which claims 1-12, 15 and 16 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101


All rejections under 35 U.S.C. 101 have been withdrawn due to the amendments.

Claim Interpretation


All interpretations under 112(f) have been withdrawn due to the amendments.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Pub. No.: 2014/0301306), herein Kim.
As to claim 1, Kim teaches a method in a wireless device configured to report, to a base station, channel quality information, CQI, using a predetermined set of CQI index values, wherein each CQI index value is interpreted by the wireless device and the base station as corresponding to a combination of modulation and coding rate, the method comprising: 
determining, based on a downlink signal configuration, that a first one of the CQI index values corresponds to no modulation and coding rate that can be used for transmissions to the wireless device from the base station (Kim [0102] the eNB may send the UE information on which of the two CQI tables will be used and [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info); and 
transmitting the first one of the CQI index values to the base station to signal information other than a combination of modulation and coding rate (Kim [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info);

As to claim 5, Kim teaches a method in a base station configured to receive, from a wireless device channel quality information, CQI, that uses a predetermined set of CQI index values, wherein a CQI index value is interpreted by the wireless device and the base station as corresponding to a combination of modulation and coding rate, the method comprising: 
receiving a first one of the CQI index values; determining based on a downlink signal configuration, that the first one of the CQI index values corresponds to no modulation and coding rate that can be used for transmissions to the wireless device from the base station (Kim [0102] the eNB may send the UE information on which of the two CQI tables will be used and [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info);  and 
responsive to the determining, interpreting the received first one of the CQI index values to signal information other than a combination of modulating and coding rate (Kim [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info);
 
As to claim 15, Kim teaches a base station configured to receive, from a wireless device, channel quality information, CQI, that uses a predetermined set of CQI index values, wherein a CQI index value is interpreted by the wireless device and the base station as corresponding to a combination of modulation and coding rate, the base station comprising a processing circuitry configured to: 
a receiving module for receiving a first one of the CQI index values (Kim [0125]-[0126] the eNB receives an uplink control channel including CQI and Fig. 13 receiver)
 a determining module for determining, based on a downlink signal configuration, that the first one of the CQI index values corresponds to no modulation and coding rate that can be used for transmissions to the wireless device from the base station (Kim [0102] the eNB may send the UE information on which of the two CQI tables will be used and [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info and Fig. 13 controller);  and 
an interpreting module for, responsive to the determining, interpreting the received first one of the CQI index values to signal information other than a combination of modulating and coding rate (Kim [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info and Fig. 13 controller);
 
As to claim 16, Kim teaches a wireless device configured to report, to a base station, channel quality information, CQI, using a predetermined set of CQI index values, wherein a CQI index value is interpreted by the wireless device and the base station as corresponding to a combination of modulation and coding rate, the wireless device comprising a processing circuitry configured to: 
a determining module for determining, based on a downlink signal configuration, that a first one of the CQI index values corresponds to no modulation and coding rate that can be used for transmissions to the wireless device from the base station (Kim [0102] the eNB may send the UE information on which of the two CQI tables will be used and [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info and Fig. 14 controller); and 
(Kim [0125]-[0126] the eNB receives an uplink control channel including CQI the eNB determines whether to change the CQI table based on the control channel or control channel info and Fig. 14 transmitter);

As to claims 2 and 6, Kim teaches the method of claim 1 and claim 5, wherein an additional CQI index value is interpreted by the base station as an out of range indication, and wherein the information signaled with the first one of the CQI index values is an alternative out of range indication (Kim [0079] extend CQI information from 4 bits to 5 bits (additional CQI index value) and [0081]  makes it possible to designate up to 256 QAM using 4 bits and [0178] if the eNB is capable of transmitting the 256QAM and if the UE is capable of receiving the 256QAM they may reference the legacy transmission method or may support 256QAM without an extra information about referencing the 4bit table provided)
  
As to claim 9, Kim teaches the wireless device adapted to perform the method claim 1 (Kim Fig. 14)

As to claim 10, Kim teaches a wireless device comprising transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry and configured to perform the method of claim 1 (Kim Fig. 14 transmitter, receiver and controller)  

As to claim 11, Kim teaches a base station adapted to perform the method of claim 5 (Kim Fig. 13)

As to claim 12, Kim teaches a base station comprising transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry and configured to perform the method of claim 5 (Kim Fig 13 transmitter, receiver and controller)  

As to claim 13, Kim teaches a computer program comprising instructions that, when executed on at least one processing circuit, cause the at least one processing circuit to carry out the method according to claim 1 (Kim Fig. 13 (controller (computer program)))  

As to claim 14, Kim teaches a carrier containing the computer program of claim 13, wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium (Kim Fig. 13 eNB (includes computer readable storage)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taoka et al. (Pub. No.: 2012/0314667), herein Taoka.

As to claims 3 and 7, Kim teaches the method of claim 1 and 5

Kim does not teach
 wherein the information indicates that a demodulation reference signal, DMRS, density does not provide sufficient channel estimation accuracy for the wireless device to correctly demodulate symbols on a physical downlink shared channel, PDSCH.  


wherein the information indicates that a demodulation reference signal, DMRS, density does not provide sufficient channel estimation accuracy for the wireless device to correctly demodulate symbols on a physical downlink shared channel, PDSCH (Taoka [0053] DMRS density information provides information about demodulating the PDSCH accurately and the state of the data channel)

It would have been obvious before the effective filing date to combine the teachings of Kim and Taoka, because Taoka teaches us that demodulating accurately can prevent collisions  and improve accuracy in channel estimation. (Taoka [0053])


Allowable Subject Matter
Claims 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. The applicant states “Kim does not disclose at least, “determining based on a downlink signal configuration, that a first one of the CQI index values corresponds to no modulation and coding rate that can be used for transmission to the wireless device from the base station,” as recited in Claim 1.” The examiner respectfully disagrees. Kim [0113] In the 256QAM-supportable MCS notification method 2, the eNB changes the MCS definition method according to the change of the CQI definition method at the UE. and [0132] the UE measures the downlink channel to generate CSI and transmits the CSI to the eNB. The examiner is interpreting this as based on a downlink signal a UE calculates a CQI which corresponds to a MCS that is unsupportable (no modulation and coding rate can be used) based on the current configuration and responds by indicating a change to a different MCS a supportable MCS. In addition .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467